ON PETITION FOR REHEARING
Defendant was convicted before the Circuit Court, Umatilla County, Henry Kaye, J., of knowingly uttering and publishing a forged bank check, and she appealed. The Court of Appeals, Foley, J., held that where principal issue was whether defendant had intent to defraud, failure to give clear instruction on intent was prejudicial error.
On respondent’s petition for rehearing filed December 22, 1970.
Lee Johnson, Attorney General, Jacob B. Tanzer, Solicitor General, and Thomas H. Denney, Assistant Attorney General, Salem,-for petition.
No appearance contra.
Before Schwab, Chief Judge, and Foley, Fort and Branchfield,* Judges.
FOLEY, J.,
on petition for rehearing.
6. Defendant and one Henry Joseph Gasldll were convicted by a jury of knowingly uttering and publishing a forged bank check. Defendant appealed and we reversed the conviction because, although not assigned as error, the record (apparently through clerical error) .iiidicated only nine jurors had agreed upon the verdict. State v. McIntosh, 4 Or App 407, 477 P2d 228 (1970).-We accepted the record as furnished to us as conclusive on this point. This was not an issue and we now conclude that we should not have based our decision on that ground. We therefore withdraw our *413former opinion and re-examine the issues in the ease.
A $51 United States government social security cheek was issued payable to defendant’s mother, who died a few days prior to the arrival of the check. Defendant had been living with and caring for her mother and testified she had signed her mother’s name to social security checks numerous times, always with her mother’s consent. Defendant was her mother’s sole heir. The check was for the month of May and the death occurred May 22,1969.
On June 3, 1969, defendant indorsed the check, using her mother’s name, and gave the check to Gaskill who went to buy groceries with it. The grocer became suspicious and did not honor the check. He called the police who then arrested Gfaskill. Defendant gave various explanations of events leading to the attempt to cash the check but admitted signing her mother’s name, saying she thought she was entitled to do so since she was the only heir. She was indicted and arrested about three weeks after GaskilPs arrest.
Defendant’s first assignment of error alleges that the court failed to instruct the jury that an intent to injure or defraud is an essential element of the crime charged. The parties agree that such intent must be found by the jury in order for it to convict. See State v. McGowan, 218 Or 455, 345 P2d 831 (1959). It is also conceded that no instruction on intent as such was given. The court read the indictment to the jury and also told them:
“Oregon law provides: That it is unlawful for any person who, with intent to injure or defraud anyone, to knowingly utter or publish as true or genuine any forged check.”
*414The court further instructed the jury that:
“Any person who knowingly offers a forged check, with the intention it be accepted as genuine, is guilty of the crime of uttering and publishing a forged check, whether or not the check is accepted.”
It told the jury that the material allegations of the indictment were as follows:
“* # * [A] 11 of the material allegations of the indictment * # * are, first, that a crime has been committed as alleged in the indictment.
“Second, that the defendants are the persons who committed the crime.
“Third, that the crime was committed in Umatilla County, State of Oregon.”
It is to be noted that the court did not give the Oregon State Bar’s Uniform Instruction No. 260,11 on “uttering forged instrument” which reads in pertinent part as follows:
“* * * [The state must prove] every material allegation of the indictment as follows:
“First, that the crime was committed in.............. County, Oregon.
“Second, that the crime was committed on or about the ........ day of ...................., 19........, which is the date alleged in the indictment.
“Third, that the * * * [check] was false.
“Fourth, that the defendant knowingly uttered and published * * * the * * * [check] to (Name) with knowledge that the writing was false.
“Fifth, that the defendant acted with an intent to defraud.” (Emphasis supplied.)
The instruction which the court actually gave did not tell the jury specifically that one of the material allegations of the indictment was an intent to defraud as does the uniform instruction.
*415Immediately after the instructions were concluded the defendant excepted in part:
“ME. YOKOM: * * ° [T]here is no instruction that they must have intention to defraud. * * *
“THE COUET: Your exception will be noted.”
No further instruction was given to the jury, which had then retired, and several hours later the following occurred:
“(The jury then returned at 2:55 o’clock p.m.)
“THE COUET: Members of the jury I received your note, as I read the note on your verdict slip states no intent to injure and defraud as does the indictment. Please clear this matter. All that the Court can tell you is that the verdict forms which were submitted to you are sufficient for you to express your determination of a verdict in this case. You may retire to the jury room and complete your deliberations.” (Emphasis supplied.)
Since the execution of the indorsement and the presentment of the cheek were admitted, the principal issue in this case was whether or not defendant had an intent to defraud. It is possible that the jury could have inferred that such intent was necessary from the instructions given. But when the court in defining the material allegations of the indictment failed to include intent to defraud, the jury may reasonably have been uncertain about that requirement. After the matter was called to attention by the defendant’s exception, it was again brought to the notice of the court by the jury’s note indicating its apparent uncertainty. This reinforces our belief that the jury was in a quandary as to whether intent to defraud was an element of the crime. In this case, we think the defendant was entitled to a clear instruction on the requirement of an intent to defraud as a necessary element *416of the offense charged, and the court’s failure to give such instruction resulted in prejudicial error to defendant. This holding makes it unnecessary for us to consider the other assignments of error.
Former opinion withdrawn; rehearing denied; reversed and remanded.